





EXHIBIT 10.3

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR APPLICABLE
STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND SUCH LAWS COVERING SUCH SECURITIES, OR THE CORPORATION
RECEIVES AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION STATING THAT SUCH
OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT OF HEDGING
TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE WITH THE
SECURITIES ACT.

WARRANTS TO PURCHASE
SHARES OF COMMON STOCK OF PARAMOUNT GOLD MINING CORP.
(a corporation existing under the laws of the State of Delaware)

Warrant Certificate Number:

·

Number of Warrants:

·

THIS IS TO CERTIFY THAT for value received · (the "Warrantholder") has the right
to purchase in respect of each whole warrant ("Warrants") represented by this
certificate or by a replacement certificate (in either case this "Warrant
Certificate"), at any time up to 5:00 p.m. Toronto time, on March 29, 2009 (the
"Expiry Time") one fully paid and non-assessable share of common stock,
U.S.$0.001 par value ("Common Shares" and which term shall include any shares or
other securities to be issued in addition thereto or in substitution or
replacement therefor as provided herein) in the capital of Paramount Gold Mining
Corp. (the "Corporation"), a corporation incorporated under the laws of the
State of Delaware, as constituted on the date hereof at a purchase price (the
purchase price in effect from time to time being called the "Exercise Price") of
U.S.$2.90 per Common Share, subject to adjustment as provided herein.

The Corporation agrees that the Common Shares purchased pursuant to the exercise
of the Warrants shall be and be deemed to be issued to the Warrantholder as of
the close of business on the date on which this Warrant Certificate shall have
been surrendered and payment made for such Common Shares as aforesaid.

Nothing contained herein shall confer any right upon the Warrantholder to
subscribe for or purchase any Common Shares at any time after the Expiry Time
and from and after the Expiry Time the Warrants and all rights under this
Warrant Certificate shall be void and of no value.

The above provisions are subject to the following:

1.

Exercise:

(1)

Mechanics: In the event that the Warrantholder desires to exercise the right to
purchase Common Shares conferred hereby, the Warrantholder shall (a) complete to
the extent possible in the manner indicated and execute a subscription form in
the form attached as schedule A to this Warrant Certificate, (b) surrender this
Warrant Certificate to the Corporation in accordance with section 9 hereof, and
(c) pay the amount payable on the exercise of such Warrants in respect of the
Common Shares subscribed for by certified











--------------------------------------------------------------------------------







cheque, bank draft or money order in lawful money of the United States of
America payable to the Corporation or by transmitting same day funds in lawful
money of the United States of America by wire to such account as the Corporation
shall direct the Warrantholder.  Upon such surrender and payment as aforesaid,
the Warrantholder shall be deemed for all purposes to be the holder of record of
the number of Common Shares to be so issued and the Warrantholder shall be
entitled to delivery of a certificate or certificates representing such Common
Shares and the Corporation shall cause such certificate or certificates to be
delivered to the Warrantholder at the address specified in the subscription form
within three business days after such surrender and payment as aforesaid.  No
fractional Common Shares will be issuable upon any exercise of the Warrants and
the Warrantholder will not be entitled to any cash payment or compensation in
lieu of a fractional Common Share.

(2)

Exercise Mechanics if Registration Statement Not Effective: Notwithstanding any
provision to the contrary contained herein, if the issuance of Common Shares
upon the exercise of Warrants requires the maintenance of an effective
registration statement (a "Registration Statement"), with respect to such Common
Shares under the United States Securities Act of 1933, as amended (the
"Securities Act"), in no event shall such Common Shares be issued unless the
Common Shares are registered under the Securities Act pursuant to an effective
Registration Statement; provided, however, that if the Registration Statement
ceases to be effective, prior to the Expiry Time and for so long as the
Registration Statement is not effective, subject to applicable law, a holder of
any Warrant may only exercise the right to purchase Common Shares issuable upon
the exercise of the Warrants the circumstances noted below:

(a)

if the holder is a purchaser who is not (A) a resident of the United States or
(B) a U.S. Person (a "U.S. Purchaser") (as such term is defined in the
Securities Act) and the holder delivers a duly completed and executed Notice of
Exercise (If Registration Statement Not Effective) in the form attached as
schedule C to this Warrant Certificate certifying that the holder: (A)(1) is not
in the United States; (2) is not a U.S. Person and is not exercising the
Warrants for, or on behalf or benefit of, a U.S. Person or person in the United
States; (3) did not execute or deliver the Warrant exercise form in the United
States; (4) agrees not to engage in hedging transactions with regard to the
Common Shares prior to the expiration of the one-year distribution compliance
period set forth in Rule 903(b)(3) of Regulation S under the Securities Act
("Regulation S"); (5) acknowledges that the Common Shares issuable upon exercise
of the Warrants are "restricted securities" as defined in Rule 144 of the
Securities Act and upon the issuance thereof, and until such time as the same is
no longer required under the applicable requirements of the Securities Act or
applicable U.S. state laws and regulations, the certificates representing the
Common Shares will bear a restrictive legend; and (6) acknowledges that the
Corporation shall refuse to register any transfer of the Common Shares not made
in accordance with the provisions of Regulation S, pursuant to registration
under the Securities Act, or pursuant to an available exemption from
registration under the Securities Act; and (B) neither the Corporation nor the
holder has engaged in any "directed selling efforts" (as defined in Regulation
S) in the United States; or

(b)

in a transaction that does not require registration under the Securities Act or
any applicable U.S. state laws and regulations and the holder has (A) delivered
a duly completed and executed Notice of Exercise (If Registration Statement Not
Effective) certifying that the holder is exercising the Warrants pursuant to
such exemptions and











--------------------------------------------------------------------------------







(B) furnished to the Corporation, prior to such exercise, an opinion of counsel
of recognized standing in form and substance satisfactory to the Corporation to
such effect.

(3)

Legending if Registration Statement Not Effective: Unless the Warrant is
exercised pursuant to an effective Registration Statement, the certificate
representing the Common Shares is issued upon exercise of the Warrant will bear
legends restricting the transfer without registration under the U.S. Securities
Act and applicable state securities laws and restricting transfer through the
facilities of the Toronto Stock Exchange or the TSX Venture Exchange,
substantially in the form set forth below:

"THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") OR APPLICABLE
STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND SUCH LAWS COVERING SUCH SECURITIES, OR THE CORPORATION
RECEIVES AN OPINION OF COUNSEL ACCEPTABLE TO THE CORPORATION STATING THAT SUCH
OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS. THE
SECURITIES REPRESENTED BY THIS CERTIFICATE CANNOT BE THE SUBJECT OF HEDGING
TRANSACTIONS UNLESS SUCH TRANSACTIONS ARE CONDUCTED IN COMPLIANCE WITH THE
SECURITIES ACT."

If the Common Shares are also then listed on the Toronto Stock Exchange
certificates representing the Common Shares will also bear the following legend:

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE ("TSX"); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY ANY
CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT "GOOD DELIVERY" IN SETTLEMENT OF
TRANSACTIONS ON TSX.

or

If the Common Shares are also then listed on the TSX Venture Exchange will also
bear the following legend:

"WITHOUT PRIOR WRITTEN APPROVAL OF THE TSX VENTURE EXCHANGE AND COMPLIANCE WITH
ALL APPLICABLE SECURITIES LEGISLATION, THE SECURITIES REPRESENTED BY THIS
CERTIFICATE MAY NOT BE SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE TRADED ON OR
THROUGH THE FACILITIES OF THE TSX VENTURE EXCHANGE OR OTHERWISE IN CANADA OR TO
OR FOR THE BENEFIT OF A CANADIAN RESIDENT BEFORE THE DATE THAT IS FOUR MONTHS
AND ONE DAY AFTER THE LATER OF (I) MARCH 30, 2007 AND (II) THE DATE THE ISSUER
BECAME A REPORTING ISSUER IN ANY PROVINCE OR TERRITORY."











--------------------------------------------------------------------------------







(4)

Suspensions of Registration Statement, etc.: If any Common Shares issuable upon
the exercise of Warrants require the maintenance of a current Registration
Statement, with respect to such Common Shares under the Securities Act, the
Corporation shall have the authority to suspend the exercise of any or all
Warrants while such registration statement is not current. Similarly, if a
Warrantholder resides in a state where a required registration or governmental
approval of issuance of the Common Shares is not in effect as of or has not been
obtained within a reasonable time after the surrender date of the Warrant
Certificate for exercise the Warrantholder shall not be entitled to exercise
Warrants, unless in the opinion of counsel to the Corporation such registration
or approval in such state shall not be required or the Corporation otherwise
authorizes the issuance. In such event, the Warrantholder shall be entitled to
transfer the Warrants to others, but only prior to the Expiry Time for the
Warrants being transferred. If no Registration Statement is effective at any
time when any Warrant is exercised, the Warrantholder shall be notified
forthwith by the transfer agent that the Warrantholder is entitled, at his or
her option, to exercise the Warrant only in accordance with the conditions set
forth in Sections 1(2)(a) and (b) and upon delivery of a Notice of Exercise (If
Registration Statement Not Effective) to the Corporation.

2.

Partial Exercise:  The Warrantholder may from time to time subscribe for and
purchase any lesser number of Common Shares than the number of Common Shares
expressed in this Warrant Certificate.  In the event that the Warrantholder
subscribes for and purchases any such lesser number of Common Shares prior to
the Expiry Time, the Warrantholder shall be entitled to receive a replacement
certificate representing the unexercised balance of the Warrants.

3.

Not a Shareholder:  The holding of the Warrants shall not constitute the
Warrantholder a shareholder of the Corporation nor entitle the Warrantholder to
any right or interest in respect thereof except as expressly provided in this
Warrant Certificate.

4.

Covenants, Representations and Warranties:  The Corporation hereby represents
and warrants that it is authorized to create and issue the Warrants and
covenants and agrees that it will cause the Common Shares from time to time
subscribed for and purchased in the manner provided in this Warrant Certificate
and the certificate or certificates representing such Common Shares to be issued
and that, at all times prior to the Expiry Time, it will reserve and there will
remain unissued a sufficient number of Common Shares to satisfy the right of
purchase provided for in this Warrant Certificate.  The Corporation hereby
further covenants and agrees that it will at its expense expeditiously use its
best efforts to obtain the listing of such Common Shares (subject to issue or
notice of issue) on each stock exchange or over-the-counter market on which the
Common Shares may be listed from time to time.  All Common Shares which are
issued upon the exercise of the right of purchase provided in this Warrant
Certificate, upon payment therefor of the amount at which such Common Shares may
be purchased pursuant to the provisions of this Warrant Certificate, shall be
and be deemed to be fully paid and non-assessable shares and free from all
taxes, liens and charges with respect to the issue thereof.  The Corporation
hereby represents and warrants that this Warrant Certificate is a valid and
enforceable obligation of the Corporation, enforceable in accordance with the
provisions of this Warrant Certificate.

5.

Anti-Dilution Protection:

(1)

Definitions:  For the purposes of this section 5, unless there is something in
the subject matter or context inconsistent therewith, the words and terms
defined below shall have the respective meanings specified therefor in this
subsection 5(1):











--------------------------------------------------------------------------------







(a)

"Adjustment Period" means the period commencing on the date of issue of the
Warrants and ending at the Expiry Time;

(b)

"Current Market Price" of the Common Shares at any date means the price per
share equal to the weighted average price at which the Common Shares have traded
on The Toronto Stock Exchange or the TSX Venture Exchange, as applicable, or, if
the Common Shares are not then listed on The Toronto Stock Exchange or the TSX
Venture Exchange, on such other Canadian stock exchange as may be selected by
the directors of the Corporation for such purpose or, if the Common Shares are
not then listed on any Canadian stock exchange, in the over-the-counter market
or the OTC Bulletin Board, during the period of any 20 consecutive trading days
ending not more than five business days before such date; provided that the
weighted average price shall be determined by dividing the aggregate sale price
of all Common Shares sold on the said exchange or market, as the case may be,
during such 20 consecutive trading days by the total number of Common Shares so
sold; and provided further that if the Common Shares are not then listed on any
Canadian stock exchange or traded in the over-the-counter market or the OTC
Bulletin Board, then the Current Market Price shall be determined by a firm of
independent chartered accountants selected by the directors of the Corporation;

(c)

"director" means a director of the Corporation for the time being and, unless
otherwise specified herein, a reference to action "by the directors" means
action by the directors of the Corporation as a board or, whenever empowered,
action by any committee of the directors of the Corporation;

(d)

"Offering" means the offering of up to 9,525,000 units in the capital of the
Corporation pursuant to an agency agreement dated March 30, 2007 between the
Corporation and Blackmont Capital Inc., Haywood Securities Inc., Canaccord
Capital Corporation and Raymond James Ltd; and

(e)

"trading day" with respect to a stock exchange or over-the-counter market means
a day on which such stock exchange or market is open for business.

(2)

Adjustments:  The Exercise Price and the number of Common Shares issuable to the
Warrantholder upon the exercise of the Warrants shall be subject to adjustment
from time to time in the events and in the manner provided as follows:

(a)

If at any time during the Adjustment Period the Corporation shall:

(i)

fix a record date for the issue of, or issue, Common Shares to the holders of
all or substantially all of the outstanding Common Shares by way of a stock
dividend;

(ii)

fix a record date for the distribution to, or make a distribution to, the
holders of all or substantially all of the outstanding Common Shares payable in
Common Shares or securities exchangeable for or convertible into Common Shares;

(iii)

subdivide the outstanding Common Shares into a greater number of Common Shares;
or











--------------------------------------------------------------------------------







(iv)

consolidate the outstanding Common Shares into a lesser number of Common Shares,

(any of such events in subclauses 5(2)(a)(i), 5(2)(a)(ii), 5(2)(a)(iii) and
5(2)(a)(iv) above being herein called a "Common Share Reorganization"), the
Exercise Price shall be adjusted on the earlier of the record date on which
holders of Common Shares are determined for the purposes of the Common Share
Reorganization and the effective date of the Common Share Reorganization to the
amount determined by multiplying the Exercise Price in effect immediately prior
to such record date or effective date, as the case may be, by a fraction:

A.

the numerator of which shall be the number of Common Shares outstanding on such
record date or effective date, as the case may be, before giving effect to such
Common Share Reorganization; and

B.

the denominator of which shall be the number of Common Shares which will be
outstanding immediately after giving effect to such Common Share Reorganization
(including in the case of a distribution of securities exchangeable for or
convertible into Common Shares the number of Common Shares that would have been
outstanding had such securities been exchanged for or converted into Common
Shares on such date).

To the extent that any adjustment in the Exercise Price occurs pursuant to this
clause 5(2)(a) as a result of the fixing by the Corporation of a record date for
the distribution of securities exchangeable for or convertible into Common
Shares, the Exercise Price shall be readjusted immediately after the expiry of
any relevant exchange or conversion right to the Exercise Price which would then
be in effect based upon the number of Common Shares actually issued and
remaining issuable after such expiry and shall be further readjusted in such
manner upon the expiry of any further such right.

(b)

If at any time during the Adjustment Period the Corporation shall fix a record
date for the issue or distribution to the holders of all or substantially all of
the outstanding Common Shares of rights, options or warrants pursuant to which
such holders are entitled, during a period expiring not more than 45 days after
the record date for such issue (such period being the "Rights Period"), to
subscribe for or purchase Common Shares or securities exchangeable for or
convertible into Common Shares at a price per share to the holder (or in the
case of securities exchangeable for or convertible into Common Shares, at an
exchange or conversion price per share) at the date of issue of such securities
of less than 95% of the Current Market Price of the Common Shares on such record
date (any of such events being called a "Rights Offering"), the Exercise Price
shall be adjusted effective immediately after the record date for such Rights
Offering to the amount determined by multiplying the Exercise Price in effect on
such record date by a fraction:

(i)

the numerator of which shall be the aggregate of

A.

the number of Common Shares outstanding on the record date for the Rights
Offering, and











--------------------------------------------------------------------------------







B.

the quotient determined by dividing

(1)

either (a) the product of the number of Common Shares offered during the Rights
Period pursuant to the Rights Offering and the price at which such Common Shares
are offered, or, (b) the product of the exchange or conversion price of the
securities so offered and the number of Common Shares for or into which the
securities offered pursuant to the Rights Offering may be exchanged or
converted, as the case may be, by

(2)

the Current Market Price of the Common Shares as of the record date for the
Rights Offering; and

(ii)

the denominator of which shall be the aggregate of the number of Common Shares
outstanding on such record date and the number of Common Shares offered pursuant
to the Rights Offering (including in the case of the issue or distribution of
securities exchangeable for or convertible into Common Shares the number of
Common Shares for or into which such securities may be exchanged or converted).

If by the terms of the rights, options, or warrants referred to in this clause
5(2)(b), there is more than one purchase, conversion or exchange price per
Common Share, the aggregate price of the total number of additional Common
Shares offered for subscription or purchase, or the aggregate conversion or
exchange price of the convertible or exchangeable securities so offered, shall
be calculated for purposes of the adjustment on the basis of the lowest
purchase, conversion or exchange price per Common Share, as the case may be.
 Any Common Shares owned by or held for the account of the Corporation shall be
deemed not to be outstanding for the purpose of any such calculation.  To the
extent that any adjustment in the Exercise Price occurs pursuant to this clause
5(2)(b) as a result of the fixing by the Corporation of a record date for the
issue or distribution of rights, options or warrants referred to in this clause
5(2)(b), the Exercise Price shall be readjusted immediately after the expiry of
any relevant exchange, conversion or exercise right to the Exercise Price which
would then be in effect based upon the number of Common Shares actually issued
and remaining issuable after such expiry and shall be further readjusted in such
manner upon the expiry of any further such right.

(c)

If at any time during the Adjustment Period the Corporation shall fix a record
date for the issue or distribution to the holders of all or substantially all of
the outstanding Common Shares of:

(i)

shares of the Corporation of any class other than Common Shares;

(ii)

rights, options or warrants to acquire Common Shares or securities exchangeable
for or convertible into Common Shares (other than rights, options or warrants
pursuant to which holders of Common Shares are entitled, during a period
expiring not more than 45 days after the record date for such issue, to
subscribe for or purchase Common Shares or securities exchangeable for or
convertible into Common Shares at a price











--------------------------------------------------------------------------------







per share (or in the case of securities exchangeable for or convertible into
Common Shares at an exchange or conversion price per share) at the date of issue
of such securities to the holder of at least 95% of the Current Market Price of
the Common Shares on such record date);

(iii)

evidences of indebtedness of the Corporation; or

(iv)

any property or assets of the Corporation;

and if such issue or distribution does not constitute a Common Share
Reorganization or a Rights Offering (any of such non-excluded events being
herein called a "Special Distribution"), the Exercise Price shall be adjusted
effective immediately after the record date for the Special Distribution to the
amount determined by multiplying the Exercise Price in effect on the record date
for the Special Distribution by a fraction:

A.

the numerator of which shall be the difference between

(1)

the product of the number of Common Shares outstanding on such record date and
the Current Market Price of the Common Shares on such record date, and

(2)

the fair value, as determined by the directors of the Corporation, to the
holders of Common Shares of the shares, rights, options, warrants, evidences of
indebtedness or property or assets to be issued or distributed in the Special
Distribution, and

B.

the denominator of which shall be the product obtained by multiplying the number
of Common Shares outstanding on such record date by the Current Market Price of
the Common Shares on such record date.

Any Common Shares owned by or held for the account of the Corporation shall be
deemed not to be outstanding for the purpose of such calculation.  To the extent
that any adjustment in the Exercise Price occurs pursuant to this clause 5(2)(c)
as a result of the fixing by the Corporation of a record date for the issue or
distribution of rights, options or warrants to acquire Common Shares or
securities exchangeable for or convertible into Common Shares referred to in
this clause 5(2)(c), the Exercise Price shall be readjusted immediately after
the expiry of any relevant exercise, exchange or conversion right to the amount
which would then be in effect based upon the number of Common Shares issued and
remaining issuable after such expiry and shall be further readjusted in such
manner upon the expiry of any further such right.

(d)

If at any time during the Adjustment Period there shall occur:

(i)

a reclassification or redesignation of the Common Shares, a change of the Common
Shares into other shares or securities or any other capital reorganization
involving the Common Shares other than a Common Share Reorganization;











--------------------------------------------------------------------------------







(ii)

a consolidation, amalgamation or merger of the Corporation with or into another
body corporate which results in a reclassification or redesignation of the
Common Shares or a change of the Common Shares into other shares or securities;

(iii)

the transfer of the undertaking or assets of the Corporation as an entirety or
substantially as an entirety to another corporation or entity;

(any of such events being called a "Capital Reorganization"), after the
effective date of the Capital Reorganization the Warrantholder shall be entitled
to receive, and shall accept, for the same aggregate consideration, upon
exercise of the Warrants, in lieu of the number of Common Shares to which the
Warrantholder was theretofor entitled upon the exercise of the Warrants, the
kind and aggregate number of shares and other securities or property resulting
from the Capital Reorganization which the Warrantholder would have been entitled
to receive as a result of the Capital Reorganization if, on the effective date
thereof, the Warrantholder had been the registered holder of the number of
Common Shares which the Warrantholders was theretofore entitled to purchase or
receive upon the exercise of the Warrants.  If necessary, as a result of any
such Capital Reorganization, appropriate adjustments shall be made in the
application of the provisions of this Warrant Certificate with respect to the
rights and interests thereafter of the Warrantholder to the end that the
provisions shall thereafter correspondingly be made applicable as nearly  as may
reasonably be possible in relation to any shares or other securities or property
thereafter deliverable upon the exercise of the Warrants.

(e)

If at any time during the Adjustment Period any adjustment or readjustment in
the Exercise Price shall occur pursuant to the provisions of clause 5(2)(a),
5(2)(b) or 5(2)(c) of this Warrant Certificate, then the number of Common Shares
purchasable upon the subsequent exercise of the Warrants shall be simultaneously
adjusted or readjusted, as the case may be, by multiplying the number of Common
Shares purchasable upon the exercise of the Warrants immediately prior to such
adjustment or readjustment by a fraction which shall be the reciprocal of the
fraction used in the adjustment or readjustment of the Exercise Price.

(3)

Rules:  The following rules and procedures shall be applicable to adjustments
made pursuant to subsection 5(2) hereof:

(a)

Subject to the following clauses of this subsection 5(3), any adjustment made
pursuant to subsection 5(2) hereof shall be made successively whenever an event
referred to therein shall occur.

(b)

No adjustment in the Exercise Price shall be required unless such adjustment
would result in a change of at least one per cent in the then Exercise Price and
no adjustment shall be made in the number of Common Shares purchasable or
issuable on the exercise of the Warrants unless it would result in a change of
at least one one-hundredth of a Common Share; provided, however, that any
adjustments which except for the provision of this clause 5(3)(b) would
otherwise have been required to be made shall be carried forward and taken into
account in any subsequent adjustment.  Notwithstanding any other provision of
subsection 5(2) hereof, no adjustment of the Exercise Price shall be made which
would result in an increase in the Exercise Price or a decrease in the number of











--------------------------------------------------------------------------------







Common Shares issuable upon the exercise of the Warrants (except in respect of
the Common Share Reorganization described in subclause 5(2)(a)(iv) hereof or a
Capital Reorganization described in subclause 5(2)(d)(ii) hereof).

(c)

No adjustment in the Exercise Price or in the number or kind of securities
purchasable upon the exercise of the Warrants shall be made in respect of any
event described in section 5 hereof if the Warrantholder is entitled to
participate in such event on the same terms mutatis mutandis as if the
Warrantholder had exercised the Warrants prior to or on the record date or
effective date, as the case may be, of such event.

(d)

No adjustment in the Exercise Price or in the number of Common Shares
purchasable upon the exercise of the Warrants shall be made pursuant to
subsection 5(2) hereof in respect of the issue from time to time of Common
Shares pursuant to the Warrant certificates issued pursuant to the Offering or
pursuant to any stock option, stock purchase or stock bonus plan in effect from
time to time for directors, officers or employees of the Corporation and/or any
subsidiary of the Corporation and any such issue, and any grant of options in
connection therewith, shall be deemed not to be a Common Share Reorganization, a
Rights Offering nor any other event described in subsection 5(2) hereof.

(e)

If at any time during the Adjustment Period the Corporation shall take any
action affecting the Common Shares, other than an action described in subsection
5(2) hereof, which in the opinion of the directors would have a material adverse
effect upon the rights of Warrantholders, either or both the Exercise Price and
the number of Common Shares purchasable upon exercise of Warrants shall be
adjusted in such manner and at such time by action by the directors, in their
sole discretion,  as may be equitable in the circumstances.  Failure of the
taking of action by the directors so as to provide for an adjustment prior to
the effective date of any action by the Corporation affecting the Common Shares
shall be deemed to be conclusive evidence that the directors have determined
that it is equitable to make no adjustment in the circumstances.

(f)

If the Corporation shall set a record date to determine holders of Common Shares
for the purpose of entitling such holders to receive any dividend or
distribution or any subscription or purchase rights and shall, thereafter and
before the distribution to such holders of any such dividend, distribution or
subscription or purchase rights, legally abandon its plan to pay or deliver such
dividend, distribution or subscription or purchase rights, then no adjustment in
the Exercise Price or the number of Common Shares purchasable upon exercise of
the Warrant shall be required by reason of the setting of such record date.

(g)

In any case in which this Warrant Certificate shall require that an adjustment
shall become effective immediately after a record date for an event referred to
in subsection 5(2) hereof, the Corporation may defer, until the occurrence of
such event:

(i)

issuing to the Warrantholder, to the extent that the Warrants are exercised
after such record date and before the occurrence of such event, the additional
Common Shares or other securities issuable upon such exercise by reason of the
adjustment required by such event; and











--------------------------------------------------------------------------------







(ii)

delivering to the Warrantholder any distribution declared with respect to such
additional Common Shares or other securities after such record date and before
such event;

provided, however, that the Corporation shall deliver to the Warrantholder an
appropriate instrument evidencing the right of the Warrantholder upon the
occurrence of the event requiring the adjustment, to an adjustment in the
Exercise Price or the number of Common Shares purchasable upon the exercise of
the Warrants and to such distribution declared with respect to any such
additional Common Shares issuable on the exercise of the Warrants.

(h)

In the absence of a resolution of the directors fixing a record date for a
Rights Offering, the Corporation shall be deemed to have fixed as the record
date therefor the date of the issue of the rights, options or warrants issued
pursuant to the Rights Offering.

(i)

If a dispute shall at any time arise with respect to adjustments of the Exercise
Price or the number of Common Shares purchasable upon the exercise of the
Warrants, such disputes shall be conclusively determined by the auditors of the
Corporation or if they are unable or unwilling to act, by such other firm of
independent chartered accountants as may be selected by the directors and any
such determination shall be conclusive evidence of the correctness of any
adjustment made pursuant to subsection 5(2) hereof and shall be binding upon the
Corporation and the Warrantholder.

(j)

As a condition precedent to the taking of any action which would require an
adjustment pursuant to subsection 5(2) hereof, including the Exercise Price and
the number or class of Common Shares or other securities which are to be
received upon the exercise thereof, the Corporation shall take any action which
may, in the opinion of counsel to the Corporation, be necessary in order that
the Corporation may validly and legally issue as fully paid and non-assessable
shares all of the Common Shares or other securities which the Warrantholder is
entitled to receive in accordance with the provisions of this Warrant
Certificate.

(4)

Notice:  At least 21 days prior to the earlier of the record date or effective
date of any event which requires or might require an adjustment in any of the
rights of the Warrantholder under this Warrant Certificate, including the
Exercise Price or the number of Common Shares which may be purchased under this
Warrant Certificate, the Corporation shall deliver to the Warrantholder a
certificate of the Corporation specifying the particulars of such event and, if
determinable, the required adjustment and the calculation of such adjustment.
 In case any adjustment for which a notice in this subsection 5(4) has been
given is not then determinable, the Corporation shall promptly after such
adjustment is determinable deliver to the Warrantholder a certificate providing
the calculation of such adjustment.  The Corporation hereby covenants and agrees
that the register of transfers and share transfer books for the Common Shares
will be open, and that the Corporation will not take any action which might
deprive the Warrantholder of the opportunity of exercising the rights of
subscription contained in this Warrant Certificate, during such 21 day period.

6.

Further Assurances:  The Corporation hereby covenants and agrees that it will
do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, all and every such other act, deed and assurance as
the Warrantholder shall reasonably require for the better accomplishing and
effectuating of the intentions and provisions of this Warrant Certificate.











--------------------------------------------------------------------------------







7.

Time of Essence:  Time shall be of the essence of this Warrant Certificate.

8.

Governing Laws:  This Warrant Certificate shall be construed in accordance with
the laws of the Province of Ontario and the federal laws of Canada applicable
therein.

9.

Notices:  All notices or other communications to be given under this Warrant
Certificate shall be delivered by hand or by telecopier and, if delivered by
hand, shall be deemed to have been given on the delivery date and, if sent by
telecopier, on the date of transmission if sent before 5:00 p.m. on a business
day or, if such day is not a business day, on the first business day following
the date of transmission.

Notices to the Corporation shall be addressed to:

Paramount Gold Mining Corp.

Suite 100

346 Waverley Street

Ottawa, Ontario

K2P 0W5




Attention:  

President and Chief Executive Officer

Telecopier:  

613-248-4971

Notices to the Warrantholder shall be addressed to the address of the
Warrantholder set out on the face page of this Warrant Certificate.

The Corporation and the Warrantholder may change its address for service by
notice in writing to the other of them specifying its new address for service
under this Warrant Certificate.

10.

Legends on Common Shares:  Any certificate representing Common Shares issued
upon the exercise of the Warrants by a Warrantholder who is subject to the
securities laws of any province or territory of Canada prior to the earlier of
(i) the date that the Corporation becomes a reporting issuer in Canada, and (ii)
the date which is four months and one day after the date hereof will bear the
following legend:

"UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS FOUR MONTHS AND ONE DAY AFTER THE
LATER OF (I) MARCH 30, 2007; AND (II) THE DATE THAT THE ISSUER BECAME A
REPORTING ISSUER IN ANY PROVINCE OR TERRITORY."  

provided that

(a)

if the Corporation becomes a reporting issuer in Canada by filing a prospectus
and four months and one day have elapsed since the date hereof, the certificates
representing the Common Shares may be exchanged for certificates bearing no such
legend, or

(b)

if the Corporation becomes a reporting issuer in Canada after the date hereof by
any other means other than as set out in subsection 10(a) above, subsequent to
the date that is four months and one day after the later of (i) the date hereof,
and (ii) the date the Corporation becomes a reporting issuer in any province or
territory of Canada, the certificates











--------------------------------------------------------------------------------







representing the Common Shares may be exchanged for certificates bearing no such
legend.

11.

Lost Certificate:  If this Warrant Certificate or any replacement hereof becomes
stolen, lost, mutilated or destroyed, the Corporation shall, on such terms as it
may in its discretion impose, acting reasonably, issue and deliver a new
certificate, in form identical hereto but with appropriate changes, representing
any unexercised portion of the subscription rights represented hereby to replace
the certificate so stolen, lost, mutilated or destroyed.

12.

Language:  The parties hereto acknowledge and confirm that they have requested
that this Warrant Certificate as well as all notices and other documents
contemplated hereby be drawn up in the English language.  Les parties aux
présentes reconnaissent et confirment qu'elles ont exigé que la présente
convention ainsi que tous les avis et documents qui s'y rattachent soient
rédigés en langue anglaise.

13.

Transfer:  The Warrants are transferable and the term "Warrantholder" shall mean
and include any successor, transferee or assignee of the current or any future
Warrantholder .  The Warrants may by transferred by the Warrantholder completing
and delivering to the Corporation the transfer form attached hereto as schedule
B.  If, at the time of the surrender of this Warrant in connection with any
transfer of this Warrant, the transfer of this Warrant shall not be registered
pursuant to an effective registration statement under the Securities Act and
under applicable state securities or blue sky laws, the Corporation may require,
as a condition of allowing such transfer, that (i) the Warrantholder or
transferee of this Warrant, as the case may be, furnish to the Corporation a
written opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
such transfer may be made without registration under the Securities Act and
under applicable state securities or blue sky laws, and (ii) the Warrantholder
or transferee execute and deliver to the Corporation an investment letter in
form and substance acceptable to the Corporation, and (iii) the transferee be an
"accredited investor" as defined in Rule 501(a)(1), (a)(2), (a)(3) and (a)(7)
promulgated under the Securities Act.

14.

Successors and Assigns:  This Warrant Certificate shall enure to the benefit of
the Warrantholder and the successors and assignees thereof and shall be binding
upon the Corporation and the successors thereof.











--------------------------------------------------------------------------------







IN WITNESS WHEREOF the Corporation has caused this Warrant Certificate to be
signed by an authorized officer as of the _____ day of March, 2007.

PARAMOUNT GOLD MINING CORP.

By:

 

 

Authorized Signatory











--------------------------------------------------------------------------------







Schedule A

TO:

PARAMOUNT GOLD MINING CORP.

SUBSCRIPTION FORM

The undersigned hereby subscribes for _______________ shares  of common stock,
U.S.$0.001 par value ("Common Shares") in the capital of Paramount Gold Mining
Corp. (the "Corporation") (or such other number of common shares or other
securities to which such subscription entitles the undersigned in lieu thereof
or in addition thereto pursuant to the provisions of the warrant certificate
(the "Warrant Certificate") dated the 30 day of March, 2007 issued by the
Corporation) at the purchase price of U.S.$2.90 per Common Share (or at such
other purchase price as may be in effect under the provisions of the Warrant
Certificate) and on and subject to the other terms and conditions specified in
the Warrant Certificate and hereunder and encloses herewith a certified cheque,
bank draft or money order in lawful money of the United States of America
payable to the Corporation or has transmitted same day funds in lawful money of
United States of America by wire to such account as the Corporation directed the
undersigned in payment of the subscription price.

The undersigned ins an "accredited investor" as defined in Regulation D
promulgated under the United States Securities Act of 1933, as amended (the
"Securities Act") or is a not U.S. Person or a person within the United States
and that the Common Shares are not being subscribed for on behalf of a U.S.
Person (as such term is defined for the purposes of the Securities Act.

The undersigned hereby directs that the Common Shares subscribed for be
registered and delivered as follows:

Name in Full

Address

Number of Common Shares

 

 

 

 

 

 




DATED this ___ day of _____________, 200__.

 

 

By:

 

 

 














--------------------------------------------------------------------------------







Schedule B

FORM OF TRANSFER

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
__________________________________________________________________________________
(include name and address of the transferee) Warrants exercisable for shares in
the common stock, U.S.$0.001 par value, ("Common Shares") in the capital stock
of Paramount Gold Mining Corp. (the "Corporation") registered in the name of the
undersigned on the register of the Corporation maintained therefor, and hereby
irrevocably appoints _____________________________________________ the attorney
of the undersigned to transfer the said securities on the books maintained by
the Corporation with full power of substitution.

DATED this _________ day of ___________________, 200    .

Signature of Transferor guaranteed by:

__________________________________

_________________________________
Name of Bank or Trust Company:

Signature of Transferor

_________________________________

_________________________________

_________________________________
Address of Transferor

Notes:  

1.

The signature to this transfer must correspond with the name written upon the
face of this Warrant Certificate in every particular without any changes
whatsoever.

2.

If the Transfer Form indicates that Common Shares are to be issued to a person
or persons other than the registered holder of the Warrant Certificate, the
signature on this Transfer Form must be guaranteed by a Schedule I chartered
bank or licensed trust company, or a member of an acceptable medallion guarantee
program.  The guarantor must affix a stamp bearing the actual words "Signature
Guaranteed".  Signature guarantees are not accepted from Treasury Branches or
credit unions unless they are members of the Stamp Medallion Program.











--------------------------------------------------------------------------------







Schedule C




NOTICE OF EXERCISE

(If Registration Statement Not Effective)

TO: PARAMOUNT GOLD MINING CORP.

The undersigned holder of the within Warrant Certificate, hereby exercises
certain Warrants (the "Exercised Warrants") evidenced thereby and hereby
subscribes for a number of Common Shares of Paramount Gold Mining Corp. (the
"Corporation") equal to such number of Common Shares or number or amount of
other securities or property, or combination thereof, to which such exercise
entitles him under the provisions of the Warrant at an aggregate price equal to
the product of the Exercise Price and the number of Exercised Warrants, and on
the terms specified in such Warrant Certificate, and in payment therefor,
delivers herewith a bank draft, certified cheque or money order payable to
Paramount Gold Mining Corp..  Capitalized terms not defined herein shall have
the definitions set forth in the Warrant Certificate.

The undersigned represents that it (A) has had access to such current public
information concerning the Corporation as it considered necessary in connection
with its investment decision and (B) understands that the securities issuable
upon exercise hereof have not been registered under the United States Securities
Act of 1933, as amended (the "1933 Act").   

The undersigned represents and warrants that it: [CHECK ONE ONLY]

____ A. is not a U.S. Purchaser and it (1) is not in the United States; (2) is
not a U.S. Person and is not exercising the Warrants for, or on behalf or
benefit of, a U.S. Person or person in the United States; (3) did not execute or
deliver the Subscription Form in the United States; (4) agrees not to engage in
hedging transactions with regard to the Common Shares prior to the expiration of
the one-year distribution compliance period set forth in Rule 903(b)(3) of
Regulation S; (5) acknowledges that the Common Shares issuable upon exercise of
the Warrants are "restricted securities" as defined in Rule 144 of the 1933 Act
and upon the issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the 1933 Act or applicable U.S.
state laws and regulations, the certificates representing the Common Shares will
bear a restrictive legend; and (6) acknowledges that the Corporation shall
refuse to register any transfer of the Common Shares not made in accordance with
the provisions of Regulation S, pursuant to registration under the 1933 Act, or
pursuant to an available exemption from registration under the 1933 Act; and
(B) it holder has not engaged in any "directed selling efforts" (as defined in
Regulation S) in the United States.

____B. the undersigned is delivering a written opinion of United States counsel
or a written confirmation from the Corporation to the effect that the Common
Shares to be delivered upon exercise hereof have been registered under the 1933
Act or are exempt from registration thereunder.

The undersigned holder understands that the certificate representing the
Corporation's Common Shares is issued upon exercise of this Warrant will bear a
legend restricting the transfer without registration under the 1933 Act and
applicable state securities laws substantially the form set forth in
Section 1(3) of the Warrant Certificate.




Name:







Please print or type name and address (including postal code)

















--------------------------------------------------------------------------------







Address:







Number of Warrants being Exercised:

DATED this      day of                     ,          

Signature guaranteed by:

Name of registered holder (please print)

 

Signature of or on behalf of registered holder

 

Office, Title or other Authorization (if holder not an individual)















